internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br 3-plr-107967-99 date jun legend corp x corp y date a dear this is in response to a letter dated april requesting a ruling that corp x be permitted to use the tax book method of asset valuation for purposes of apportioning interest_expense for all tax years beginning on or after date a the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination corp x a domestic_corporation that is an accrual basis taxpayer with a fiscal_year ending on august is the parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return of corp y and was included in the corp y consolidated federal_income_tax return on date a corp y distributed the stock in corp x in a transaction that qualified under sec_368 of the internal_revenue_code as a result carp x is no longer a member of the corp y affiliated_group prior to date a corp x was a subsidiary corp y the common parent of an affiliated_group that included corp x prior to date a had made an election pursuant to sec_1_861-9t of the temporary i lyf o plr-107967-99 income_tax regulations to value its assets for purposes of allocating and apportioning interest_expense on the basis of the fair_market_value of such assets corp x is presently bound by this election to use the fair_market_value_method of asset valuation see sec_1_861-8t of the temporary regulations at the time that corp y elected to use the fair_market_value_method of asset valuation corp x was not an active corporation corp x obtained the assets that it holds subsequent to the election by corp y for all tax years beginning on or after date a x now wishes to utilize the tax_book_value_method of asset valuation as set forth in sec_1_861-9t of the temporary regulations sec_864 of the code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-8t of the temporary regulations also provide that taxpayers with interest_expenses are required to apportion their interest_expense on the basis of assets such apportionment must be made on the basis of either the tax_book_value_method of those assets or the fair_market_value of those assets once a taxpayer uses the fair_market_value_method of apportioning interest_expense the taxpayer and all related parties must continue to use such method until the commissioner expressly authorizes a change in the method of asset valuation sec_1_861-9t of the temporary regulations sets forth the rules specific to the apportionment of interest_expense sec_1_861-9t provides that if the taxpayer chooses the fair_market_value of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax book_value of apportionment sec_1_861-9t sets forth the rules for determining the fair_market_value of taxpayer's assets under the fair_market_value_method beginning with its first taxable_year that it is not a member of the corp y group corp x requests permission to change to the tax_book_value_method of asset valuation pursuant to sec_1_861-8t and sec_1_861-9t for all tax years beginning on or after date a affiliated the reasons for corp x’s desire to change its method of asset valuation for purposes of apportioning interest_expense are stated to be method will decrease complexity and avoid potential disagreements with the service with respect to the fair_market_value of assets the taxpayer will be able to avoid the the use of the tax book_value cost of having fair_market_value studies performed and greater certainty of tax 2y7 plr-107967-99 results will be available to both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request it is held that corp x may change to the tax_book_value_method of asset valuation for purposes of interest_expense apportionment for tax years beginning on or after date a except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to any federal_income_tax return to which it is relevant sincerely ante q- kee barbara a felker chief branch office of the associate chief_counsel international yf
